Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 1/25/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1/25/2022 is partially withdrawn.  Claim 12, directed to amended allowable subject matter is no longer withdrawn from consideration because the claim(s) requires all the limitations of allowable claim subject matter. However, claim 2, directed to a nonelected species is withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claim 2 directed to a species non-elected without traverse.  Accordingly, claim 2 has been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tom Spinelli on 8/8/2022.

The application has been amended as follows: 

2. (Cancelled).
12. (Currently Amended) A method of operating an endoscope apparatus, the method comprising:
sequentially or simultaneously generating as illumination light first narrow band light as light having an intensity within a predetermined wavelength range of a red range in which a light absorption coefficient in a light absorption characteristic of hemoglobin sharply changes and second narrow band light as light having an intensity on a side of a longer wavelength than the predetermined wavelength range;
picking up an image of return light from an object including a region containing hemoglobin irradiated with the illumination light and output an image pickup signal;
subjecting at least one of a first image obtained by performing image pickup of the return light from the object irradiated with the first narrow band light and a second image obtained by performing image pickup of the return light from the object irradiated with the second narrow band light to predetermined image processing and outputting at least one of the first image and the second image subjected to the predetermined image processing;
generating an observation image using the first image and the second image obtained as a processing result of the predetermined image processing and outputting the generated observation image to a display apparatus;
acquiring signal intensity information 
performing control to maintain a ratio of respective brightnesses of the first image and the second image used for generating the observation image to be a predetermined ratio based on the signal intensity information;
wherein the acquiring acquires, as the signal intensity information, a signal output ratio calculated as a ratio of a signal intensity of an output image pickup signal when the first narrow band light having an intensity within the predetermined wavelength range and having a center wavelength different from a predetermined center wavelength is irradiated onto the object to a reference signal intensity corresponding to a signal intensity of an image pickup signal output when the first narrow band light having an intensity within the predetermined wavelength range and having the predetermined center wavelength is irradiated onto the object; and wherein the observation image is generated by subjecting the first image or the second image to the predetermined image processing, the predetermined image processing comprising performing color adjustment processing for suppressing a saturation of a region containing no hemoglobin in the first image or the second image based on the signal output ratio obtained in response the control and two color differences calculated using the first image and the second image.

Allowable Subject Matter
Claims 1, 3, 6-13 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly suggest either singly or in combination the claimed endoscope apparatus comprising, inter alia, “wherein the processor acquires, as the signal intensity information, a signal output ratio calculated as a ratio of a signal intensity of an image pickup signal outputted from the image pickup sensor when the first narrow band light having an intensity within the predetermined wavelength range and having a center wavelength different from a predetermined center wavelength is irradiated onto the object to a reference signal intensity corresponding to a signal intensity of an image pickup signal outputted from the image pickup sensor when the first narrow band light having an intensity within the predetermined wavelength range and having the predetermined center wavelength is irradiated onto the object; and wherein the observation image is generated by subjecting the first image or the second image to the predetermined image processing, the predetermined image processing comprising performing color adjustment processing for suppressing a saturation of a region containing no hemoglobin in the first image or the second image based on the signal output ratio obtained in response to control by the processor and two color differences calculated using the first image and the second image”.
Aoyama discloses an “endoscope apparatus (endoscope system 10; fig 1, 2; [0049]) comprising: a light source (light source device 14; fig 2; [0063]) that sequentially or simultaneously generates first narrow band light having an intensity within a predetermined wavelength range of a red range and second narrow band light; an image pickup sensor (image sensor 48; fig 2; [0060]) configured output an image pickup signal; and a processor (processor 16; fig 2; [0065]) comprising hardware, the processor being configured to: subject at least one of a first image obtained from the first narrow band light and a second image obtained from the second narrow band light to predetermined image processing and output at least one of the first image and the second image subjected to the predetermined image processing ([0067] describes the special observation mode acquiring two different images from respective first and second narrow band illumination lights; [0070-0072] describes predetermined image processing steps performed); generate an observation image using the first image and the second image obtained as a processing result of the predetermined image processing ([0073]) and output the generated observation image to a display ([0051] describes the processor 16 outputting and displaying the respective observation images to the monitor 18); and perform control to acquire signal intensity information ([0077] describes as part of the brightness correcting unit 72 correcting the brightness between the first and second images based on luminance information as the claimed signal intensity information measured within the first and second images) as information about a signal intensity of the image pickup signal outputted from the image pickup sensor in response to irradiation of the object with the first narrow band light based on a detection result obtained by detecting a predetermined parameter representing a current operation state (the claimed “detection result” is interpreted as the detected operation mode/”current operation state” which is represented by a “predetermined parameter” which in turn reads as the detection result; as such, [0066-0067] describes the operation mode switching and the input of the operation mode switching signal from the mode switch 13a and the control unit 52 control the device based on this input) of a predetermined light source corresponding to a generation source of the first narrow band light in the light source and further maintain a ratio of respective brightnesses of the first image and the second image used for generating the observation image to be a predetermined ratio based on the signal intensity information ([0077] describes as part of the brightness correcting unit 72, correcting the brightness between the first and second images based on the measured luminance information as the claimed signal intensity information within the first and second images, including determining and using the luminance of the first and second images to correct the brightness between the images to a target specific ratio)”.
However, Aoyama does not disclose “wherein the processor acquires, as the signal intensity information, a signal output ratio calculated as a ratio of a signal intensity of an image pickup signal outputted from the image pickup sensor when the first narrow band light having an intensity within the predetermined wavelength range and having a center wavelength different from a predetermined center wavelength is irradiated onto the object to a reference signal intensity corresponding to a signal intensity of an image pickup signal outputted from the image pickup sensor when the first narrow band light having an intensity within the predetermined wavelength range and having the predetermined center wavelength is irradiated onto the object; and wherein the observation image is generated by subjecting the first image or the second image to the predetermined image processing, the predetermined image processing comprising performing color adjustment processing for suppressing a saturation of a region containing no hemoglobin in the first image or the second image based on the signal output ratio obtained in response to control by the processor and two color differences calculated using the first image and the second image” and therefore does not meet all the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795   

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795